DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim(s) 1-5, 8-15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulthe (US 4036716) or Israelsohn et al. (US 7050706) in view of Melvin et al. (US 2012/0114009A1).
	Hulthe discloses in reference to claim:
1. A system for ohmic heating of a fluid comprising (a) at least one chamber 1 for receiving the fluid; (b) at least two units each comprising at least one electrode 7, wherein each of the at least one electrodes is associated with at least one means for galvanic separation 14/15, wherein the electrodes of each of the two units are disposed in the chamber 1 at a distance apart from one another and the means for galvanic separation14/15 are disposed outside of the chamber; 
	Hulthe does not disclose: (c) at least one frequency inverter that is electrically connected to the at least two electrode—units for operating the at least two electrode—units.
	Melvin discloses a means of providing galvanic isolation between mains power and a load, including the use of an inverter, transformer, rectifier and capacitors.
	Noting that Hulthe discloses the intent of providing galvanic isolation to an electrode heating load, it would have been obvious at least under KSR rationales A, C, D above to modify the Hulthe device to include the at least one frequency inverter that is electrically connected to the at least two electrode—units for operating the at least two electrode—units. 

Israelsohn discloses in reference to claim:
1. A system for ohmic heating of a fluid comprising (a) at least one chamber 12 for receiving the fluid; (b) at least two units each comprising at least one electrode 16, wherein each of the at least one electrodes is associated with at least one means for galvanic separation 21, wherein the electrodes of each of the two units are disposed in the chamber 12 at a distance apart from one another and the means for galvanic separation 21 are disposed outside of the chamber; 
	Israelsohn does not disclose: (c) at least one frequency inverter that is electrically connected to the at least two electrode—units for operating the at least two electrode—units.
	Melvin discloses a means of providing galvanic isolation between mains power and a load, including the use of an inverter, transformer, rectifier and capacitors.
	Noting that Israelsohn discloses the intent of providing galvanic isolation to an electrode heating load, it would have been obvious at least under KSR rationales A, C, D above to modify the Israelsohn device to include the at least one frequency inverter that is electrically connected to the at least two electrode—units for operating the at least two electrode—units. 

2. The system according to claim 1, wherein the at least one means for galvanic separation is at least one capacitor 315 or at least one isolation transformer 311. See Melvin. 

3. The system according to claim 2, wherein the at least one capacitor 315 is a safety capacitor also designated as X- or Y class capacitor.
As Class-X capacitor is understood as also referred to as an "across the line capacitor"—the capacitor placed between line and neutral, see Melvin figure 3

4. The system according to claim 1, wherein additional elements are provided in one or each of the electrode—galvanic separation means—units.  Note the protection circuit of Melvin would serve to replace the galvanic separation means of Hulthe or Israelsohn, i.e. on each of the electrodes. 

5. The system according to claim 4, wherein one or more additional capacitors are provided as additional elements, preferably in series or parallel connection to form a resonate network, or one or more coils in series or parallel connection to form a resonate network are provided as additional elements, or sensors for optimizing the switching behaviour, for measuring the received power or the temperature of the fluid are provided as additional elements.  Note that the use of temperature sensors for measuring the temperature of fluid are common in the art of electrical water heating and such inclusion would be obvious under at least KSR rationale A, C or D.


8. The system according to claim 1, wherein multiple electrode pairs are provided. See Israelsohn showing multiple electrode pairs 16a/b, 17a/b, 18a/b.  

9. The system according to claim 1, wherein a cooling unit is implemented for maximizing the efficiency of the heating system. The use of cooling units to “capture” heat from electronic components so that such heat is not wasted are known in the art, and notice is taken, and one of skill in the art would find it obvious how to include such a unit in the device of Hulthe or Ishraelsohn in view of Melvin under at least KSR rationales A, C, or D. 

10. The system according to claim 1, wherein the at least one frequency inverter comprises at least one bridge circuit. See Figure 4 of Melvin

    PNG
    media_image1.png
    573
    622
    media_image1.png
    Greyscale


11. The system according to claim 1, wherein the at least one frequency converter comprises at least one bridge circuit comprising at least one switching arrangement of at least two switches and at least one center 406/408, wherein the at least center tap U/V is coupled to at least one electrode—galvanic separation means—unit.  See Figure 4. 

12. The system according to claim 11, wherein the at least one switching arrangement comprises at least four switches in particular in case of a full bridge. See Figure 4.

13. The system according to claim 11, wherein each electronic switch of the switching arrangement is coupled to at least one control unit.   Note Control unit 11 of Hulthe or control unit 41 of Israelsohn. 

14. The system according to claim 13, wherein the at least one control unit is a micro-controller.
	The use of microcontrollers in electrical devices has become common place, and therefore it would have been an obvious design choice under at least KSR rationale A, C or D to modify / update the control of the Hulthe or Israelsohn device to include a microcontroller. 

15. The system according to claim 1, further comprising at least one voltage supply 301 for the at least one frequency inverter, wherein in particular the at least one voltage supply comprises a rectifier 303, in particular a diode rectifier. See Figure 3

    PNG
    media_image2.png
    414
    924
    media_image2.png
    Greyscale


17. The system according to claim 1, wherein the at least one chamber 1 is a container, a vessel or a tube having in each case at least one inlet 3 and at least one outlet 4 for the fluid.


19. A cooling unit for the electronic components of a system according to claim 1, wherein the fluid to be heated is used as cooling fluid.  The intended use of the fluid is not germane to the patentability of the device.


Allowable Subject Matter
Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



tsc